                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KRYSTAL LYNN NORTHROP,                           :
                                                 :         Case No. 2:19-CV-558
               Plaintiff,                        :
                                                 :         JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 :         Magistrate Judge Kimberly A. Jolson
MUSKINGUM COUNTY JUNVENILE                       :
COURT, et al.,                                   :
                                                 :
               Defendants.                       :

                                             ORDER

       This matter comes before the Court on the Magistrate Judge’s March 1, 2019, Report and

Recommendation (ECF No. 3). Magistrate Judge Jolson recommended that: Plaintiff’s Motion

for Leave to Proceed in forma pauperis be granted, Plaintiff’s Complaint be dismissed, and

Plaintiff’s leave to appeal in forma pauperis be denied.

       The Report and Recommendation specifically advised the parties that the failure to object

results in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. (ECF No. 3 at 7). The parties have failed to file any

objections, and the deadline for objections (March 15, 2019) has lapsed.

       Therefore this Court hereby ADOPTS the Report and Recommendation based on the

independent consideration of the analysis therein. Plaintiff’s Complaint is dismissed, and

Plaintiff’s leave to appeal in forma pauperis is denied.

       IT IS SO ORDERED.
                                               s/ Algenon L. Marbley
                                             ALGENON L. MARBLEY
                                             UNITED STATES DISTRICT JUDGE
DATED: April 15, 2019
